ORDER
PER CURIAM.
These causes came on to be heard on petitions for review and cross-application for enforcement of an order of the National Labor Relations Board and were argued by counsel. While the issues presented occasion no need for an opinion, they have been accorded full consideration by the court. See Local Rule 13(c).
The order of the National Labor Relations Board is supported by substantial evidence in the record taken as a whole. See Universal Camera Corp. v. NLRB, 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951). Moreover, this court finds that the Board’s order is otherwise free from reversible legal error.
On consideration of the foregoing, generally for the reasons stated in the Board’s order, it is ORDERED and ADJUDGED by this court that the petitions for review are hereby denied and the cross-application for enforcement is hereby granted.
MARKEY, Chief Judge, dissents from the foregoing order for the reasons stated in the following dissenting opinion.